464 F.2d 1300
Morris BASS, Barney Scardino, individually and on behalf ofall others similarly situated, Plaintiffs-Appellees,v.Nelson ROCKEFELLER, Governor of the State of New York, etal., Defendants-Appellants.
No. 71-1557.
United States Court of Appeals,
Second Circuit.
Sept. 16, 1971.

Before FRIENDLY, HAYS and OAKES, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court for the Southern District of New York, Charles H. Tenney, Judge, 331 F.Supp. 945, enjoining defendants from reducing the scope or extent of care in the New York State Medicaid program by implementing Chapters 113 and 131 of the Laws of 1971 and Administrative Letters No. 71-PWD-17 and No. 71-PWD-19 unless and until such reductions were approved by the Secretary of Health, Education and Welfare pursuant to Sec. 1902(d) of the Social Security Act.  The court is advised that such reductions were so approved on September 15, 1971, subject to the State's performing the commitments for implementation of its plan made to HEW.  The case is therefore remanded to the District Court with instructions to vacate the temporary injunction and to dismiss the complaint as moot.  In light of this disposition this court has no occasion to pass upon the correctness of Judge Tenney's holding with respect to jurisdiction.  The mandate shall issue forthwith.